Citation Nr: 0703106	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  05-24 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Legal entitlement to nonservice-connected death pension 
benefits.


REPRESENTATION

Appellant represented by:	American Defenders of Bataan 
and Corregidor, Inc.


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel



INTRODUCTION

The veteran had recognized service with the Armed Forces of 
the United States from October 1942 to February 1946, 
including recognized guerilla service from March 1945 to June 
1945, and regular Philippine Army service from June 1945 to 
February 1946.  The appellant is the veteran's widow.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a rating decision rendered in January 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied the 
appellant's claim for legal entitlement to nonservice-
connected death pension benefits.


FINDINGS OF FACT

1.  The appellant is the veteran's surviving spouse.

2.  On January 4, 2007, the Board was notified by the RO that 
the appellant died in August 2006.  


CONCLUSION OF LAW

Because of the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a January 2005 rating decision, the RO denied entitlement 
to service connection for dependency and indemnity 
compensation (DIC), death pension, and accrued benefits.  The 
appellant perfected per appeal as to the claim for death 
pension benefits with the timely submission of VA Form 9, 
"Appeal to Board of Veterans' Appeals" in July 2005.

Regretfully, the appellant died in August 2006, while her 
claim was pending before the Board.  As a matter of law, an 
appellant's claims do not survive their deaths.  See 
Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); 
Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the appellant.  38 C.F.R. § 
20.1106 (2006).


ORDER

The appeal is dismissed.



____________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


